Exhibit 10.19

CONSENT, AMENDMENT AND EXCHANGE AGREEMENT

                    CONSENT, AMENDMENT AND EXCHANGE AGREEMENT (this
“Agreement”), dated as of March 9, 2006, by and among Verilink Corporation, a
Delaware corporation, with headquarters located at 11551 E. Arapahoe Rd., Suite
150, Centennial, Colorado 80112 (the “Company”) and the investor that is a
signatory to this Agreement (the “Investor”).

                    WHEREAS:

                    A.          The Company entered into that certain Securities
Purchase Agreement, dated as of March 20, 2005 (as amended prior to the date
hereof, the “Securities Purchase Agreement”), pursuant to which, among other
things, the Investor and the other investors listed on the Schedule of Buyers
attached hereto (collectively, the “Buyers”) purchased from the Company (i)
Senior Secured Convertible Notes (as amended prior to the date hereof, the
“Existing Notes”), which are convertible into shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), in accordance with the
terms thereof (the Existing Notes as converted, the “Existing Conversion
Shares”), (ii) warrants to acquire additional shares of Common Stock (as amended
prior to the date hereof, the “Existing Warrants”) and (iii) rights (as amended
prior to the date hereof, the “Existing Additional Investment Rights”) to
acquire additional notes.

                    B.          Contemporaneously with the execution and
delivery of the Existing Securities Purchase Agreement, the Company and the
Buyers entered into a Registration Rights Agreement, dated as of March 20, 2005
(the “Existing Registration Rights Agreement”), pursuant to which the Company
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Existing Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder, and applicable state securities laws.

                    C.          The Company and the Investor desire to enter
into this Agreement, pursuant to which, among other things, the Investor shall
(a) exchange its Existing Warrant for a Series A Warrant in the form attached
hereto as Exhibit A (the “Amended Warrant”, and together with the other Amended
Warrants issued in accordance with the other Exchange Agreements (as defined
below), the “Amended Warrants”), exercisable into shares of Common Stock (the
Amended Warrants, as exercised, the “Amended Warrant Shares”), (b) amend and
restate its Existing Note as set forth in the Amended and Restated Senior
Secured Convertible Note in the form attached hereto as Exhibit B (the “Amended
Note” and together with the other Amended Notes issued in accordance with the
other Exchange Agreements, the “Amended Notes”), which shall be convertible into
Common Stock (the Amended Notes, as converted, the “Amended Conversion Shares”),
in accordance with the terms thereof and issue a related Series B Warrant in the
form attached hereto as Exhibit C (the “Additional Warrant” and together with
the other Additional Warrants issued in accordance with the other Exchange
Agreements, the “Additional Warrants”) exercisable into shares of Common Stock
(the Additional Warrants, as exercised, the “Additional Warrant Shares”) and (c)
to the extent such Investor has agreed (i) to acquire all or part of the
Existing Notes (the “Transferee Notes”) and Existing Warrants (the “Transferee
Warrants”) held by one or more of the Buyers or (ii) to transfer all or part of




its Existing Note (the “Transferor Note”) and its Existing Warrant (the
“Transferor Warrant”) to one or more of the Buyers, the Company shall cause the
Amended Note, the Amended Warrant and the Additional Warrant of the Investor to
be increased or decreased, as applicable, in proportion to the Transferee Notes
and Transferee Warrants acquired or the Transferor Note and Transferor Warrant
transferred, as applicable, by the Investor.

                    D.          The exchange of the Existing Warrant for the
Amended Warrant is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the 1933 Act and the exchange of the Existing
Note for the Amended Note and the issuance of the Additional Warrants is being
made in reliance upon the exemption from registration provided by Section
3(a)(9) and/or Section 4(2) of the 1933 Act.

                    E.          Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Securities Purchase Agreement, as amended hereby.

                    NOW, THEREFORE, in consideration of the foregoing recitals
and the mutual promises hereinafter set forth, the Company and the Investor
hereby agree as follows:

                    1.       CONSENT.

                              (a)          Reference is made to (i) those
certain convertible promissory notes in the original aggregate principal amount
of $10,480,000 due February 5, 2006 issued in connection with the acquisition by
the Company of XEL Communications, Inc. and having an outstanding principal
balance in the aggregate not in excess of $2,900,000 as of the Closing Date (the
“XEL Notes”) and (ii) the Amendment No. 1 to Convertible Promissory Note in the
form attached hereto as Exhibit H (the “XEL Amendment”).  The Investor has
previously consented to the XEL Amendment, and hereby confirms its consent to
and acknowledges the terms of the XEL Amendment and the matters set forth
therein. 

                              (b)          As of the Closing, Investor waives
its right to receive any Special Installment Amount due under Section 8(d) of
the Existing Note incurred on or prior to the date hereof and releases the
Company from its obligations thereunder. 

 

2.

EXCHANGE OF NOTE AND WARRANT; TERMINATION OF ADDITIONAL INVESTMENT RIGHTS.

                              (a)          Exchange.  Subject to satisfaction
(or waiver) of the conditions set forth in Sections 5 and 6 below, the
Investor’s Existing Note and Existing Warrants shall be amended and restated as
set forth in the Amended Note and Amended Warrants, respectively.  In connection
therewith, at the closing contemplated by this Agreement (the “Closing”), the
Investor shall surrender the Investor’s Existing Note and Existing Warrant, and
the Company shall issue and deliver to the Investor one or more Amended Notes as
is set forth opposite the Investor’s name in column (3) on the Schedule of
Buyers attached hereto, and one or more Amended Warrants to acquire up to that
number of Amended Warrant Shares as is set forth opposite the Investor’s name in
column (4) on the Schedule of Buyers attached hereto, and one or more Additional
Warrants to acquire up to that number of Additional Warrant Shares as is set
forth opposite the Investor’s name in column (5) on the Schedule of Buyers
attached hereto.  In

2




addition to the foregoing, (i) if the Investor is acquiring Transferee Notes and
Transferee Warrants hereunder, the Investor shall wire to the Company (or to
such other Person as the Company may direct) the dollar amount attributable to
such Transferee Notes and Transferee Warrants set forth opposite the Investor’s
name in column (6) of the Schedule of Buyers attached hereto (the “Transferee
Amount”) and (ii) if the Investor is transferring the Transferor Note and
Transferor Warrant, the Company shall, upon receipt of the Transferee Amount in
full, cause the dollar amount attributable to the Transferor Note and Transferor
Warrant set forth opposite the Investor’s name in column (7) of the Schedule of
Buyers attached hereto (the “Transferor Amount”) to be wired to the Investor.

                              (b)          Closing Date.  The date and time of
the Closing (the “Closing Date”) shall be 10:00 a.m., New York Time, on the date
hereof, subject to notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 5 and 6 below (or such later date as is
mutually agreed to by the Company and the Investor).  The Closing shall occur on
the Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York 10022.

                              (c)          Termination of Additional Investment
Rights.  The Company and the Investor hereby agree that immediately following
the Closing, the Existing Additional Investment Rights shall terminate and be
null and void.

 

3.

AMENDMENTS TO EXISTING SECURITIES PURCHASE AGREEMENT AND EXISTING REGISTRATION
RIGHTS AGREEMENT.

                    (a)          The Existing Securities Purchase Agreement is
hereby amended (as amended, the “Amended Securities Purchase Agreement”) as
follows:

 

                                        (i)          All references to
“Conversion Shares” in the Existing Securities Purchase Agreement shall mean,
and are hereby replaced with, the “Amended Conversion Shares (as defined in each
Consent, Amendment and Exchange Agreement, dated March 9, 2006, by and among the
Company and each of the Buyers (the “Exchange Agreements”))”.

 

 

 

                                        (ii)          All references to “Notes”
in the Existing Securities Purchase Agreement shall mean, and are hereby
replaced with, the “Amended Notes (as defined in the Exchange Agreements)”.

 

 

 

                                        (iii)          The defined term
“Warrants” in the Existing Securities Purchase Agreement shall mean, and are
hereby replaced with, “the Amended Warrants (as defined in the Exchange
Agreements) and the Additional Warrants (as defined in the Exchange
Agreements)”.

 

 

 

                                        (iv)          The defined term “Warrant
Shares” in the Existing Securities Purchase Agreement shall mean, and are hereby
replaced with, “the Amended Warrant Shares (as defined in the Exchange
Agreements) and the Additional Warrant Shares (as defined in the Exchange
Agreements)”.

3




 

                                        (v)          The defined term
“Transaction Documents” in the Existing Securities Purchase Agreement is hereby
amended to include “each of the Exchange Agreements, the Amended Notes, the
Amended Warrants and the Additional Warrants”.

 

 

 

                                        (vi)          All references to
“Additional Investment Rights”, “Additional Notes” and “Additional Conversion
Shares” in the Existing Securities Purchase Agreement are hereby deleted.

 

 

 

                                        (vii)          Section 4 of the Existing
Securities Purchase Agreement is hereby amended by deleting subsection (f) in
its entirety and inserting the following as a new subsection (f):


 

          (f)          Listing.  The Company shall promptly secure the listing
of all of the Registrable Securities (as defined in the Registration Rights
Agreement (as amended by the Exchange Agreements)) upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain, so long
as any other shares of Common Stock shall be so listed and in accordance with
the Amended Notes and Amended Warrants, such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stocks’ authorization for
quotation on an Eligible Market (as defined in the Amended Notes); provided,
however, that the Company makes no covenant regarding applicable listing
standards based on the trading price of the Common Stock.  Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock such that
the Common Stock would not be listed or traded on any Eligible Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).


 

                                        (viii)          Section 4 of the
Existing Securities Purchase Agreement is hereby amended by adding the following
as subsection (u):


 

          (u)          Stockholder Approval.  The Company shall use its best
efforts to prepare and file with the SEC no  later than October 30, 2006 (the
“Stockholder Meeting Filing Deadline”), preliminary proxy materials,
substantially in the form which has been previously reviewed by the Buyers and a
counsel of their choice at the expense of the Company, with respect to a special
or annual meeting of the stockholders of the Company (the “Stockholder
Meeting”), which the Company shall use its reasonable best efforts to hold as
promptly as practicable after the Stockholder Meeting Filing Deadline, and which
shall be held not later than December 31, 2006 (the “Stockholder Meeting
Deadline”).  The Company shall provide each stockholder entitled to vote at the
Stockholder Meeting with a proxy statement, substantially in the form which has
been previously reviewed by the Buyers and a counsel of their choice at the
expense of the Company, soliciting each such stockholder’s affirmative vote at
the Stockholder Meeting for approval of resolutions (the “Resolutions”)
providing for the Company’s issuance of all of

4




 

the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval” and
the date such approval is obtained, the “Stockholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of the Resolutions and to cause the Board to recommend to the
stockholders that they approve the Resolutions.  If, despite the Company’s best
efforts the Stockholder Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall cause an additional Stockholder Meeting to
be held each calendar quarter thereafter until such Stockholder Approval is
obtained.

                                        (b)      The Existing Registration
Rights Agreement is hereby amended as follows:

 

                                        (i)          The defined term
“Additional Effectiveness Deadline” in the Existing Registration Rights
Agreement is hereby amended and restated as follows:


 

          “Additional Effectiveness Deadline” means 120 days following the
Closing Date (as defined in each Consent, Amendment and Exchange Agreement,
dated March 9, 2006, by and among the Company and each of the Buyers (the
“Exchange Agreements”).


 

                                        (ii)          The defined term
“Additional Filing Deadline” in the Existing Registration Rights Agreement is
hereby amended and restated as follows:


 

“Additional Filing Deadline” means 60 days following the Closing Date (as
defined in the Exchange Agreements).


 

                                        (iii)          All references to
“Conversion Shares” in the Existing Registration Rights Agreement shall mean,
and are hereby replaced with, the “Amended Conversion Shares (as defined in the
Exchange Agreements)”.

 

 

 

                                        (iv)          All references to “Notes”
in the Existing Registration Rights Agreement shall mean, and are hereby
replaced with, the “Amended Notes (as defined in the Exchange Agreements)”.

 

 

 

                                        (v)          The defined term “Required
Registration Amount” in the Existing Registration Rights Agreement is hereby
amended and restated as follows:


 

          “Required Registration Amount” for (x) the Initial Registration
Statement means 6,748,470 shares of Common Stock and (y) the Additional
Registration Statement means 150% of the sum of (i) the number of Interest
Shares issued and issuable pursuant to the terms of the Amended Notes, assuming
that all principal payments on such Amended Notes are made in a timely fashion
and that the Amended Notes are not redeemed or converted before maturity, that
all interest payments on such Amended Notes are made in Interest Shares and that
the number of Interest Shares is determined based on the Interest Conversion
Price (as defined in the Amended Notes), as of the trading date immediately
preceding

5




 

the applicable date of determination, (ii) the number of Amended Conversion
Shares issued and issuable pursuant to the Amended Notes as of the trading day
immediately preceding the applicable date of determination, and (iii) the sum of
(x) the number of Warrant Shares issued and issuable pursuant to the Warrants as
of the trading day immediately preceding the applicable date of determination,
all subject to adjustment as provided in Section 2(e) and (y) 1 million shares
of Common Stock.


 

                                        (vi)          The defined term
“Additional Registrable Securities” in the Existing Registration Rights
Agreement is hereby amended and restated as follows:


 

          “Additional Registrable Securities” means (i) the Amended Conversion
Shares (as defined in the Exchange Agreement) issued or issuable upon conversion
or redemption of the Amended Notes (as defined in the Exchange Agreement), (ii)
the Amended Warrant Shares (as defined in the Exchange Agreement) issued or
issuable upon exercise of the Amended Warrants (as defined in the Exchange
Agreement), (iii) the Interest Shares issued or issuable under the Amended Notes
(as defined in the Exchange Agreement), (iv) the Additional Warrant Shares
issued or issuable upon exercise of the Additional Warrants, and (v) any share
capital of the Company issued or issuable with respect to the Amended Conversion
Shares, the Amended Notes, the Amended Warrant Shares, the Interest Shares, the
Additional Warrants, the Additional Warrant Shares and the Amended Warrants as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise with respect to the Common Stock, without regard to any
limitations on conversions of the Amended Notes or exercises of the Amended
Warrants or the Additional Warrants.  Notwithstanding the foregoing, Additional
Registrable Securities shall not include any securities (i) sold by a person to
the public either pursuant to a registration statement or Rule 144, (ii) sold in
a private transaction in which the transferor’s rights hereunder are not
assigned or (iii) that may be sold without restriction pursuant to Rule 144(k)
promulgated under the 1933 Act.


 

                                        (vii)          The defined term
“Warrants” in the Existing Registration Rights Agreement shall mean, and are
hereby replaced with, “the Amended Warrants (as defined in the Exchange
Agreements) and the Additional Warrants (as defined in the Exchange
Agreements)”.

 

 

 

                                        (viii)         The defined term “Warrant
Shares” in the Existing Registration Rights Agreement shall mean, and are hereby
replaced with, “the Amended Warrant Shares (as defined in the Exchange
Agreements) and the Additional Warrant Shares (as defined in the Exchange
Agreements)”.

 

 

 

                                        (ix)            Section 2(a) of the
Existing Registration Rights Agreement is hereby amended adding by adding the
following:

6




 

          Notwithstanding anything herein to the contrary, if and to the extent
required pursuant to applicable law in order to allow the Investors to transfer
any Amended Warrant Shares and/or any Initial Registrable Securities previously
issued to the Investors, the Company shall prepare and, as soon as reasonably
practicable, file a prospectus supplement or post-effective amendment to the
Initial Registration Statement with respect to such securities and, subject to
Section 3(r), shall use its best efforts to keep such Initial Registration
Statement effective as long as any Registrable Securities are held by any Buyer.


 

                                        (x)          Section 2(b) of the
Existing Registration Rights Agreement is hereby amended by adding the following
after the first sentence thereof:


 

          In furtherance and not in limitation of the preceding sentence, the
Company shall use its best efforts to file the Additional Registration Statement
within 30 days of the Closing (as defined in the Exchange Agreement). 
Notwithstanding anything herein to the contrary, the Company shall cause the
Additional Registration Statement to at all times include all Additional
Registrable Securities.


 

                                        (xi)          All references to
“Additional Investment Rights”, “Additional Notes” and “Additional Conversion
Shares” in the Existing Registration Rights Agreement are hereby deleted.

 

 

 

                                        (xii)          Section 2(g) of the
Existing Registration Rights Agreement is hereby amended by adding the
following:


 

          Notwithstanding the foregoing, no Registration Delay Payments shall be
deemed payable (and neither a Filing Failure, Effectiveness Failure or
Maintenance Failure shall be deemed to have occurred), with respect to the
inclusion of (or failure to include) the Amended Warrant Shares and the
Additional Warrant Shares in the Initial Registration Statement and the
Additional Registration Statement.


 

4.

REPRESENTATIONS AND WARRANTIES

                              (a)          Investor’s Representations.  The
Investor hereby represents and warrants to the Company as set forth in Sections
2 of the Amended Securities Purchase Agreement as if such representations and
warranties were made as of the date hereof and set forth in their entirety in
this Agreement.

                              (b)          Company Representations.  The Company
represents and warrants to the Investor as set forth in Section 3 of the Amended
Securities Purchase Agreement as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Agreement,
except (i) as set forth in filings by the Company with the Securities and
Exchange Commission prior to the date hereof (the “SEC Reports”), and (ii) as
set forth in the disclosure schedule to the Existing Securities Purchase
Agreement or the disclosure schedules provided to the Investor prior to the
execution hereof. 

7




                              (c)          Holding Period.  For the purposes of
Rule 144, the Company acknowledges that (i) the holding period of the Amended
Notes (including the corresponding Amended Conversion Shares) may be tacked onto
the holding period of the Existing Notes, (ii) the holding period of any Amended
Notes (including the corresponding Amended Conversion Shares) received in
exchange for the Transferee Notes acquired by the Investor hereunder, if any,
may be tacked onto the holding period of the Transferee Notes of the Buyer
transferring such Transferee Notes, (iii) the holding period of any Amended
Warrants (including the corresponding Amended Warrant Shares) received in
exchange for the Transferee Warrants acquired by the Investor hereunder, if any,
may be tacked onto the holding period of the Transferee Warrants of the Buyer
transferring such Transferee Warrants (in the case of Cashless Exercise (as
defined in the Amended Warrants), and (iv) the holding period of the Amended
Warrants (including the corresponding Amended Warrant Shares) may be tacked onto
the holding period of the Existing Warrants (in the case of Cashless Exercise
(as defined in the Amended Warrants)), and the Company agrees not to take a
position contrary to this Section 4(c).

 

5.

CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

                    The obligations of the Company to the Investor hereunder are
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Investor with prior
written notice thereof:

                              (i)          If the Investor is acquiring
Transferee Notes and Transferee Warrants hereunder, the Investor shall have
delivered to the Company (or to such other Person as the Company may direct) the
Transferee Amount for the Transferee Notes and the Transferee Warrants being
acquired by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

                              (b)          The Investor shall have executed this
Agreement and delivered the same to the Company.

                              (c)          The Investor shall have delivered to
the Company its Existing Note for cancellation or such other documentation
reasonably satisfactory to the Company that the Investor’s Existing Note has
been lost or destroyed.

                              (d)          The Investor shall have delivered to
the Company its Existing Warrant and Additional Investment Right for
cancellation or such other documentation reasonably satisfactory to the Company
that the Investor’s Existing Warrant and/or Additional Investment Right has been
lost or destroyed.

                              (e)          The representations and warranties of
the Investor in Section 4(a) hereof shall be true and correct as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date). 

8




 

6.

CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER.

                    The obligations of the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Investor’s sole benefit and may be waived by the Investor at any
time in its sole discretion by providing the Company with prior written notice
thereof:

                              (a)          If the Investor is transferring the
Transferor Note and Transferor Warrant hereunder, the Company shall have caused
to be delivered to the Investor the Transferor Amount for the Transferor Note
and the Transferor Warrant being acquired by one or more other Buyers at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Investor.

                              (b)          The Company shall have executed this
Agreement and delivered the same to the Investor.

                              (c)          The Investor shall have received the
opinion of Powell Goldstein LLP, the Company’s outside counsel, dated as of the
Closing Date, in substantially the form of Exhibit D attached hereto.

                              (d)          The Company shall have delivered to
the Investor a copy of the fully executed XEL Amendment and any other
modifications, waivers or amendments of the XEL Notes as in effect of the date
hereof.

                              (e)          The Company shall have executed and
delivered to the Investor the Amended Note, Amended Warrant and the Additional
Warrant being issued to the Investor at the Closing.

                              (f)          The Board of Directors of the Company
shall have adopted resolutions consistent with the transactions contemplated
hereby.

                              (g)          The Company shall have delivered to
the Investor a certificate evidencing the formation and good standing of the
Company in such entity’s jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction, as of a date within 10 days
of the Closing Date.

                              (h)          The Company shall have delivered to
the Investor a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to qualify to do business as a foreign corporation, where such failure
to so qualify would have a Material Adverse Effect on the Company or its
Subsidiaries, as of a date within 10 days of the Closing Date.

                              (i)          The Company shall have delivered to
the Investor a certified copy of the Certificate of Incorporation as certified
by the Secretary of State of the State of Delaware within ten (10) days of the
Closing Date.

9




                              (j)          The Company shall have delivered to
the Investor a certificate, executed by the Secretary of the Company and dated
as of the Closing Date, as to (i) the resolutions consistent with Section 4(b)
as adopted by the Company’s Board of Directors in a form reasonably acceptable
to the Investor, (ii) the Certificate of Incorporation and (iii) the Bylaws,
each as in effect at the Closing, in the form attached hereto as Exhibit E.

                              (k)          The representations and warranties of
the Company in Section 4(b) hereof shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Investor shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the
Investor in the form attached hereto as Exhibit F.

                              (l)          The Company shall have delivered to
the Investor a letter from the Company’s transfer agent certifying the number of
shares of Common Stock outstanding as of a date within five days of the Closing
Date.

                              (m)          The Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor shall suspension by the SEC or the
Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market, except as previously
reported in the SEC Reports.

                              (n)          The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the issuance of the Amended Notes, the Amended Warrants and the
Additional Warrants.

                              (o)          The Company shall have delivered to
the Investor a letter from the Company that is acknowledged and agreed to by the
Company’s transfer agent acknowledging that the Irrevocable Transfer Agent
Instructions dated March 18, 2005 shall also apply to the Amended Conversion
Shares and Additional Warrant Shares.

                              (p)          Each of the Buyers (other than the
Investor) and the Company shall have executed a Consent, Amendment and Exchange
Agreement, dated as of the date hereof, in the form of this Agreement and
delivered a copy of such executed agreements to the Investor (collectively, the
“Exchange Agreements”).

                              (q)          Each Subsidiary of the Company that
has entered into a Guaranty on or prior to the date hereof in accordance with
the terms of the Security Documents shall have executed and delivered to the
Investor an acknowledgement and ratification agreement in the form attached
hereto as Exhibit G.

10




 

7.

MISCELLANEOUS.

                              (a)          Expenses.  Except as otherwise set
forth in this Agreement and the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with transactions
contemplated hereby.

                              (b)          Disclosure of Transactions and Other
Material Information.  On or before 8:30 a.m., New York time, on the first
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the this Agreement and the other Transaction Documents in the form required
by the 1934 Act and attaching the material Transaction Documents (including,
without limitation, the form of this Agreement, the form of the Amended Note,
the form of the Amended Warrant and the form of the Additional Warrant) as
exhibits to such filing (including all attachments, the “8-K Filing”).  From and
after the filing of the 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing.  The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Buyer.  If a Buyer has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its
Subsidiaries, it shall provide the Company with written notice thereof.  The
Company shall, within five (5) Trading Days of receipt of such notice, make
public disclosure of any such material, nonpublic information.  In the event of
a breach of the foregoing covenant by the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents.  No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.  Subject to the foregoing, neither the Company nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

                                        (c)          Governing Law;
Jurisdiction; Jury Trial.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute

11




hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

                                        (d)          Counterparts.  This
Agreement may be executed in two or more identical counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a facsimile signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature.

                                        (e)          Headings.  The headings of
this Agreement are for convenience of reference and shall not form part of, or
affect the interpretation of, this Agreement.

                                        (f)          Severability.  If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

                                        (g)          No Third Party
Beneficiaries.  This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

                                        (h)          Further Assurances.  Each
party shall do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

                                        (i)          No Strict Construction. 
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

                                        (j)          Reaffirmation.  The Company
hereby confirms and agrees that, except as otherwise expressly amended or
modified hereby, (i) the Existing Securities Purchase Agreement, Existing
Registration Rights Agreement, each Security Document and each other

12




Transaction Documents is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that on and after the
Closing Date (A) all references in the Existing Securities Purchase Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Existing Securities Purchase Agreement shall mean the Existing
Securities Purchase Agreement as amended by this Agreement, (B) all references
in the Existing Registration Rights Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Existing
Registration Rights Agreement shall mean the Existing Registration Rights
Agreement as amended by this Agreement, (C) all references in the other
Transaction Documents, including without limitation any Security Document, to
the “Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement, and (D) all
references in the other Transaction Documents, including without limitation any
Security Document, to the “Registration Rights Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Registration Rights
Agreement shall mean the Registration Rights Agreement as amended by this
Agreement, (ii) to the extent that the Securities Purchase Agreement or any
other Transaction Document purports to assign or pledge to the Portside Growth
and Opportunity Fund, in its capacity as collateral agent (the “Collateral
Agent”) for the Buyers and the holders of the Securities, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the obligations of the Company from time to time existing in respect of the
Existing Note and any other Existing Transaction Document, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects, and shall apply with respect to the obligations under
the Amended Notes, and (iii) the execution, delivery and effectiveness of this
Agreement shall not operate as an amendment of any right, power or remedy of the
Collateral Agent or the Investors under any Transaction Document, nor constitute
an amendment of any provision of any Transaction Document.

                                        (k)          Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchasers of the Amended
Notes or the Additional Warrants.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
holders of at least a majority of the aggregate number of Registrable Securities
issued and issuable hereunder, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Amended Notes and the Additional
Warrants).  The Investor may assign some or all of its rights hereunder without
the consent of the Company in connection with a transfer by the Investor of any
of the Securities, in which event such assignee shall be deemed to be the
Investor hereunder with respect to such assigned rights.

                                        (l)          Notices.  Any notices,
consents, waivers or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

13




 

If to the Company:

 

 

 

 

 

 

 

 

Verilink Corporation

 

 

11551 E. Arapahoe Rd., Suite 150

 

 

Centennial, Colorado 80112

 

 

Telephone:

 

(303) 968-3000

 

 

Facsimile:

 

(303) 968-3005

 

 

Attention:

 

Chief Financial Officer

 

 

 

 

 

 

 

Copy (which shall not constitute valid notice) to:

 

 

 

 

 

 

 

Powell Goldstein LLP

 

 

One Atlantic Center, Fourteenth Floor

 

 

1201 W. Peachtree Street, NW

 

 

Atlanta, GA  30309-3488

 

 

Telephone:

 

(404) 572-6600

 

 

Facsimile:

 

(404) 572-6999

 

 

Attention:

 

Eliot W. Robinson, Esq.

 

 

 

 

 

 

 

If to the Transfer Agent:

 

 

 

 

 

 

 

American Stock Transfer & Trust Company

 

 

Operations Center

 

 

6201 15th Avenue

 

 

Brooklyn, New York 11219

 

 

Telephone:

 

(718) 921-8145

 

 

Facsimile:

 

(718) 921-8116

 

 

Attention:

 

Office of General Counsel

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers attached hereto,

 

with a copy (for informational purposes only) to:

 

 

 

 

 

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York  10022

 

 

Telephone:

(212) 756-2000

 

 

Facsimile:

(212) 593-5955

 

 

Attention:

Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number

14




and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

                              (m)          Remedies.  The Investor and each
holder of the Securities shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law.  Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Investor.  The Company therefore agrees that the Investor shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

                              (n)          Independent Nature of Investor’s
Obligations and Rights.  The obligations of the Investor under this Agreement or
any other Transaction Document are several and not joint with the obligations of
any other Buyer, and the Investor shall not be responsible in any way for the
performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in this Agreement or any other
Transaction Document, and no action taken by the Investor pursuant hereto, shall
be deemed to constitute the Investor and other Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investor and other Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any other Transaction Document and the Company acknowledges
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by Agreement and any other
Transaction Document.  The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors.  The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

15




                    IN WITNESS WHEREOF, the Investor and the Company have caused
their respective signature page to this Consent, Amendment and Exchange
Agreement to be duly executed as of the date first written above.

 

COMPANY:

 

 

 

 

VERILINK CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 